 1                            UNITED STATES DISTRICT COURT
 2
                        FOR THE WESTERN DISTRICT OF WASHINGTON

 3                                   )
                                     )
 4   ELIZABETH TAYLOR,               )
 5                                   ) Civil Action No. 2:18-cv-00236-RSL
              Plaintiff,             )
 6   v.                              ) NOTICE OF SATISFACTION OF
                                     ) JUDGMENT
 7
     ASSET, CONSULTING EXPERTS, LLC; )
 8   MICHAEL EVANS;                  )
     PREMIER PORTFOLIO GROUP; and    )
 9   DOE 1-3,                        )
     .,………….Defendants.              )
10
                                     )
11

12          NOTICE IS HEREBY GIVEN that Plaintiff ELIZABETH TAYLOR, hereby
13
     acknowledges payment and full satisfaction of Judgment entered by the Court on May 28, 2019
14
     in the above captioned action.
15

16

17   October 18, 2019
18                                             s/James A. Jones
19
                                               ___________________________
                                               JAMES A. JONES (Bar # 33115)
20                                             Attorney for Plaintiff ELIZABETH
                                               TAYLOR
21
                                               (Of counsel for Centennial Law Offices)
22                                             950 Pacific Avenue Suite 1050
                                               Tacoma, WA 98402
23                                             jjones@turnbullborn.com
                                               Phone: 253-383-7058
24
                                               Fax: 253-572-7220
25

26

27

28




     NOTICE OF SATISFACTION OF JUDGMENT - 1
 1                                  CERTIFICATE OF SERVICE
 2
            I certify that on October 18, 2019, I electronically filed the foregoing by using the
 3
     CM/ECF system, which will send notification of such filing to all counsel of record.
 4

 5                                                s/James A. Jones
                                                  ___________________________
 6                                                JAMES A. JONES (Bar # 33115)
                                                  Attorney for Plaintiff ELIZABETH
 7
                                                  TAYLOR
 8                                                (Of counsel for Centennial Law Offices)
                                                  950 Pacific Avenue Suite 1050
 9                                                Tacoma, WA 98402
                                                  jjones@turnbullborn.com
10
                                                  Phone: 253-383-7058
11                                                Fax: 253-572-7220

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     NOTICE OF SATISFACTION OF JUDGMENT - 2
